        Case 2:19-cr-00175-JCM-BNW Document 57 Filed 03/26/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14843
3    JOSHUA BRISTER
     Assistant United States Attorney
4    501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
5    702-388-6370 (phone)
     702-388-5087 (fax)
6    joshua.brister@usdoj.gov
     Attorneys for the United States of America
7
                                UNITED STATES DISTRICT COURT
8
                                    DISTRICT OF NEVADA
9
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00175-JCM-BNW
10
                   Plaintiff,                           STIPULATION TO CONTINUE
11                                                        SENTENCING HEARING
            v.                                                 (First Request)
12   FRANCISCO VASQUEZ,
     A.K.A. RAUL MUNOZ-SAUCEDO,
13
                   Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

16   Chiou, Acting United States Attorney, and Joshua Brister, Assistant United States

17   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public

18   Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for

19   Francisco Vasquez, a.k.a., Raul Munoz-Saucedo, that the Sentencing Hearing currently

20   scheduled on April 2, 2021, be vacated and continued 31 days or to a date and time

21   convenient to the Court.

22   ///

23   ///

24   ///
        Case 2:19-cr-00175-JCM-BNW Document 56
                                            57 Filed 03/23/21
                                                     03/26/21 Page 2 of 3




1           This Stipulation is entered into for the following reasons:

2           1.      On March 11, 2021, Assistant United States Attorney Joshua Brister filed a

3    notice of appearance on this case, ECF 54, and is unavailable on April 2, 2021 at 10:00 AM

4    due to a scheduling conflict.

5           2.      Defense counsel is requesting 30 days to gather mitigation information for

6    Mr. Vasquez.

7           3.      The parties agree to this continuance.

8           4.      The defendant is in custody and agrees with the need for the continuance.

9           5.      This is the first request for a continuance of the sentencing hearing.

10          DATED this 23rd day of March, 2021.

11    CHRISTOPHER CHIOU                              RENE L. VALLADARES
      Acting United States Attorney                  Federal Public Defender
12

13    By /s/ Joshua Brister                          By /s/ Nisha Brooks-Whittington
      JOSHUA BRISTER                                 NISHA BROOKS-WHITTINGTON
14    Assistant United States Attorney               Assistant Federal Public Defender
      Attorneys for Plaintiff
15    UNITED STATES OF AMERICA

16

17

18

19

20

21

22

23

24

                                                    2
        Case 2:19-cr-00175-JCM-BNW Document 57 Filed 03/26/21 Page 3 of 3




1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00175-JCM-BNW
3                  Plaintiff,                        ORDER
4           v.

5    FRANCISCO VASQUEZ,
     A.K.A. RAUL MUNOZ-SAUCEDO,
6
                           Defendant.
7

8           IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled

9    for April 2, 2021 at 10:00 AM, be vacated and continued to ________________,
                                                                  May 21          2021,

10   at the hour of 10:00 a.m.

11                 March
            DATED this ___26,
                           day2021.
                               of March, 2021.

12

13                                          HONORABLE JAMES C. MAHAN
                                            UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

                                                 3
